Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary L. Battle appeals the district court’s*order dismissing her civil complaint for failure to state a claim upon which relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Battle v. JP Morgan Chase Bank, N.A., No. 2:09-cv-00462-RAJ-FBS (E.D.Va. Nov. 20, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *329the court and argument would not aid the decisional process.

AFFIRMED.